DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendments received December 1, 2020 are acknowledged.

Claims 3, 5, 7-11, 15, 18, 21, 29-57, and 60-104 have been canceled.
Claims 1, 4, 6, 12-14, 16, 17, 19, 20, 22-26, 58, and 59 have been amended.
Claims 1, 2, 4, 6, 12-14, 16, 17, 19, 20, 22-28, 58, and 59 are pending in the instant application.


Claims 1, 2, 4, 6, 12-14, 16, 17, 19, 20, 22-28, 58, and 59 are under examination in this office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 12-14, 16, 17, 19, 20, 22-25, 58, and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, independent claim 1 recites “less than about 5 mL” which is a broad range from 5 to 0 mL while also reciting subranges of “less than about 4 mL (i.e. 4 to 0 mL) and “less than about 3 mL (i.e. 3 to 0 mL).  Additionally, the term “about” usually encompasses values above and below a recited value, but the instant specification does not appear to define how far from the recited number a value can differ (e.g. + or - X% of the stated value) and still meet the limitation of “about” which makes the recited ranges even broader.  Dependent claim 4 recites the broad recitation “less than 1.5 minute” which is a range from 1.5 to 0 minutes, and the claim also recites ever smaller subranges, the smallest being “less than 10 seconds” which is the narrower statement of the range/limitation.  Similarly, claim 6 recites the broad range “4 days or less” (i.e. a range from 4 days to 0 seconds/instantaneous) as well as the smallest range “a day or less” (i.e. 1 day to instant).   The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Also, it should be noted that many of the claims joined to this rejection depend directly or indirectly from claim 1 yet fail to resolve the range issue concerning volumes as discussed above and thus are properly part of this rejection.  


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 12-14, 16, 17, 19, 20, 22-26, 58, and 59 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brader (WO 2014/144549).
Brader discloses numerous formulations, both aqueous and lyophilized powder, which comprise FIXFc, histidine, sucrose, mannitol, and polysorbate 20 and their methods of manufacture (see entire document, particularly the abstract, claims, Examples 1 and 2, and Tables 1-4).  Discrete concentrations of FIXFc in the disclosed compositions include 250, 500, 1000, 2000, and 3000 IU/vial (see for example Tables 2-4),  histidine at 3.88 and 5.43 mg/mL (for example Tables 2 and 3), sucrose at 11.9 and 16.7 mg/mL (ibid), mannitol at 23.8 and 33.3 mg/ml (ibid), and polysorbate 20 at 0.10 and 0.14 mg/mL (ibid).  Further, the FIXFc drug product of Brader is disclosed as comprising SEQ ID NOs:2 and 4 (see for example claim 37).  Additionally, claims such as claim 123 recite compositions comprising “about” 20 mg/mL sucrose, “about” 40 mg/mL mannitol, “about” 6 mg/ml histidine and “about” 0.15 mg/mL while the instant claims recite values including “about” 7.76 mg/mL histidine, “about” 23.8 mg/mL sucrose, “about” 47.6 mg/mL mannitol, and “about” 0.2 mg/mL polysorbate.  The instant specification does not appear to define how much above or below a stated value something can be and meet the limitation of “about” but given that both Brader as well as the instant claims recite “about” it appears reasonable that about 20 mg/mL sucrose reads upon about 23.8 mg/mL sucrose, about 40 mg/mL mannitol reads upon about 47.6 mg/mL mannitol, and about 0.15 mg/mL polysorbate reads upon about 0.2 mg/mL polysorbate.  Further, it is noted that in examples of Brader wherein a volume is identified, the volume of 5 mL is used (see most particularly example 2).  However, independent claim 26 recites no volume limitation at all, while claim 1 recites “a fill volume of less than about 5 mL, ….compared to a reference pre-lyophilization formulation …[having] a 5 mL fill volume”.  As has been set forth elsewhere earlier in this office action, the term “about” does not appear to be defined by the instant specification but reasonably encompasses values above and below a stated number.  Thus “less than about 5” reasonably includes 5.  This is because “about 5” encompasses numbers larger than 5, so “less than about 5” is smaller than “about 5” but still reads upon 5 itself as 5 is smaller than “about 5”.  As such, claim 1 allows for the claimed composition and the reference composition to have the exact same volume, namely 5 mL.  Applicant is reminded that as per MPEP 2112, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Thus, given that the ingredients, concentrations, and volumes are the same when comparing the instant claims to those of Brader, the properties recited by applicant in parts (1) to (6) of independent claim 1 must be present as there is no apparent physical difference between the breadth of what is claimed and that which is disclose din the prior art.                    
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  It should be noted that the applicant of the instant application is “Bioverativ Therapeutics Inc.” while the cited art is “Biogen IDEC”.  However, it is the examiner’s understanding that Biogen is the former name of Bioverativ and thus they are the same entity.  If this is incorrect, applicant’s assistance in sorting out the relationship between the two named companies and their respective applications is earnestly solicited.  



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 12-14, 16, 17, 19, 20, 22-26, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (US 2007/0135343) in view of Bhambhani et al. (US 2012/0121580) and in view of Warne et al.
Webb et al. disclose formulations of factor IX which also comprise histidine, glycine, sucrose, and polysorbate (see entire document, particularly paragraph [0082]).  Additionally, it should be noted that as evidenced by paragraph [0014] of Webb et al., the term “Factor IX” includes fusion proteins wherein factor IX is joined to albumin and immunoglobulin Fc domains, as well as PEGylated FIX, and note that all such additions to factor IX are known in the art to extend half-life.  Webb et al. also disclose the use of mannitol in their factor IX formulations (see for example paragraphs [0068] and [0072]).  The volume of such solutions are disclosed as being 4 mL (see for example paragraphs [0020] and [0082]).  It should be noted that an example solution is disclosed as having 1% sucrose in a volume of 4 mL, and since as per paragraph [0072] a 1% sucrose solution is 29.2nM and the molecular weight of sucrose is 342.3 g/mol, such a solution contains about 10 mg/mL sucrose [(29.2 mM sucrose/1 L) x (1 L/1000 mL) x (1 mol/1000 mmol) x (342.3 g sucrose/mol sucrose) x 4mL) = 40 mg sucrose; since in 4 mL, 40 mg/40 mL=10 mg/mL).  Calculations for other reagents are similar.  These teachings differ from the instant claimed invention in that lyophilization volumes less than 4 mL are not explicitly taught.    
Bhambhani et al. disclose that it is desirable to lyophilize high concentration solutions of therapeutic proteins so as reduce the physical space required for product processing and storage as well as shipping and handling (see entire document, particularly the abstract and paragraphs [0003] and [0010]).  They also disclose that it is desirable to minimize fill volumes as a smaller fill volume results in faster reconstitution post-lyophilization as compared to solutions with high fill volumes (see particularly paragraphs [0131-0133]).
Warne et al. disclose that polysorbates 20 and 80 are widely used in the lyophilization of Fc containing therapeutic products as they serve to inhibit aggregation (see entire document, particularly the right column of page 209 and page 210).  
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Webb et al. to use smaller fill volumes before lyophilization.  This is because smaller fill volumes are known to have the advantage of increased speed of reconstitution post-lyophilization as taught by Bhambhani et al. and successful lyophilization of 4 mL factor IX solutions was known in the art as taught by Webb et al.  Applicant is reminded that the courts have long ruled that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Further, it is also accepted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It should be noted that the claims recite broad ranges for the ingredients present in the claimed compositions and that the independent claim is not limited to any specific concentration and as such there does not appear to be any criticality as to the precise concentration of reagents present in what has been claimed.  Similarly, claims such as 2 recite a large number of discrete volumes which again provides evidence that there is no criticality with regard to the volume of the solution pre-lyophilization, and independent claim 26 recites no volume limitation whatsoever.      
It should also be noted that independent claim 1 recites a list of properties of which at least one must be present in the claimed product.  The specification appears to disclose that all of properties (1) to (6) recited in independent claim 1 are present in a formulation containing 80-2750 IU/mL of FIXFc, 7.76 mg/mL histidine, 47.6 mg/mL mannitol, 23.8 mg/mL sucrose, and 0.2 mg/mL polysorbate 20 in a volume of 2.65 mL as per the working example disclosed in Table 2 of the instant application.  It should be readily obvious that if a smaller amount of solution is used there is necessarily less material that can splash onto a stopper, and as discussed above smaller fill volumes are known in the art to result in reduced reconstitution times post-lyophilization as per Bhambhani et al.  Further, the independent claim is not limited to any specific concentration of any ingredient or specific volume and there does not appear to be any data disclosed in the instant specification that all of properties (1) to (6) as recited in claim 1 are necessarily present in all members of the genus of compositions encompassed by the breadth of the inventions as presently claimed.  As such, artisans would have been motivated to alter the methods of Webb et al. to use smaller fill volumes to achieve the advantage of increased speed of reconstitution post-lyophilization as taught by Bhambhani et al. and reasonably would have arrived at the values recited in the instant claims during the course of routine optimization. 

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (US 2007/0135343) in view of Bhambhani et al. (US 2012/0121580) and in view of Warne et al. as applied to claims 1, 2, 4, 6, 12-14, 16, 17, 19, 20, 22-26, and 58 above, and further in view of Pierce et al. (WO 2012/006624).
The inventions rendered obvious by the teachings of the prior art have been discussed above and differ from the instant claimed invention in that while Webb et al. disclose factor IX joined to immunoglobulin Fc domains, the exact construct of SEQ ID NO:2 of the instant application is not disclosed.
Pierce et al. disclose clinical data concerning the efficacy of the FIXFc construct of SEQ ID NO:2 of the instant application in treating hemophilia B patients (see entire document, particularly the working examples and the enclosed sequence alignment).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the invention rendered obvious by the teachings of Webb et al., Bhambhani et al., and Warne et al. to include the factor IX fusion construct of SEQ ID NO:2.  This is because the construct of Pierce et al. was shown to have the advantage of an increased half-life as compared to other factor IX product and to be clinically effective in managing bleeding in hemophilia B patients (see for example Table 16).    


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 2, 4, 6, 12-14, 16, 17, 19, 20, 22-28, 58, and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,772,942. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate the breadth of what has been presently claimed.
The issued claims recite pre-lyophilization formulations comprising factor IX joined to a heterologous half-life extending moiety at between 220-1,000 IU/vial, histidine at 3 to 15 mg/ml, sucrose at 10 to 15 mg mL, mannitol at 20-100 mg/mL and polysorbate 20 at 0.01-5 mg/mL in a total volume of 2 to 3 mL (see particularly issued claim 1).  Other issued claims are even more specific, with issued claim 9 defining the FIX drug product as comprising SEQ ID NOs:2 and 4, having about 7.76 mg/mL histidine, 23.8 mg/mL sucrose, 47.6 mg/mL mannitol, 0.2 mg/mL polysorbate 20 and a fill volume of 2.65 mL. Such formulations are recited as comprising beneficial properties including reduced reconstitution times post lyophilization and reduced lyophilization cycle times (see particularly issued claims 7 and 8 respectively).  As such the issued claims are narrower in scope than that which is claimed in the present invention and therefore the issued claims anticipate that which is presently claimed.     


Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10,588,949. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is either anticipated by or is an obvious variation of the issued inventions.
Specifically, in instant claim 26 applicant has claimed a composition containing FIX joined to Fc, histidine, mannitol, sucrose, and polysorbate in amounts modified by the term “about”, and note that the composition of claim 26 is not required to have any particular volume.  The issued claims recite multiple formulations comprising FIX-Fc, histidine, mannitol, sucrose and polysorbate, wherein the amounts of such ingredients are recited in various measures including mg/mL and mg, with such amounts also being modified by the term “about” (see all issued claims).  Notably, claims such as issued claim 17 recite “about 20 mg/mL sucrose” while instant claim 26 recites “about 23.8 mg/mL sucrose”.  The instant specification does not appear to define the metes and bounds of “about” (such as +/- X% stated value, etc.) and thus the issued and instant recited values either overlap or are close enough that they would be seen as obvious variants of each other, especially in view of the recitation of “about” in both claim sets which clearly signals that the claims are not to be limited to the exact value set forth in the claims.  Values for the other ingredients follow the same pattern, such as 6 mg/mL histidine versus 7.76, 40 mg/mL mannitol versus 47.6, 0.15 mg/mL polysorbate versus 0.2, and 700 IU/mL FIXFc which is clearly inside the instant range of “about 80 to about 2,750 IU/mL” recited in the instant claim.  See also MPEP 2144.05 and note that changes in concentration (and amounts in mass per volume (mg/mL) clearly are concentrations) are generally insufficient to impart patentable distinctiveness in the absence of criticality.  It is noted that the instant claim recites “pre-lyophilization formulation” while the issued claims recite “pharmaceutical compositions” but given that the instant claim contains the same ingredients in amounts that are either the same as or are obvious in view of the issued claims such a difference in terminology does not appear to provide any observable physical difference between that which was issued and that which is presently claimed.       

Claims 1, 2, 4, 6, 12-14, 16, 17, 19, 20, 22-25, 58, and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10,588,949 in view of Webb et al. (US 2007/0135343) and in view of Bhambhani et al. (US 2012/0121580). 
As discussed above, the issued claims recite compositions comprising a fusion protein of factor IX joined to an immunoglobulin Fc, and various excipients including histidine, sucrose, mannitol, and polysorbate (see all issued claims).  The issued claims also recite the presence of the FIXFc fusion protein comprising SEQ ID NOs:2 and 4 (see issued claims 23, 30, 31, and 37).  The compositions of the issued claims are recited as being both aqueous and lyophilized forms (see for example issued claims 20 and 31).  The issued claims differ from the instant claims in that the volume of the copending factor IX solutions is not recited. 
Webb et al. disclose formulations for the lyophilization of factor IX which also comprise histidine, glycine, sucrose, and polysorbate (see entire document, particularly paragraph [0082]).  It should be noted that as evidenced by paragraph [0014] of Webb et al., the term “Factor IX” includes fusion proteins wherein factor IX is joined to albumin and immunoglobulin fc domains, as well as PEGylated FIX.  Webb et al. also disclose the use of mannitol in their factor IX formulations (see for example paragraphs [0068] and [0072]).  The volume of such solutions are disclosed as being 4 mL (see for example paragraphs [0020] and [0082]).  
Bhambhani et al. disclose that it is desirable to lyophilize high concentration solutions of therapeutic proteins so as reduce the physical space required for product processing and storage as well as shipping and handling (see entire document, particularly the abstract and paragraphs [0003] and [0010]).  They also disclose that it is desirable to minimize fill volumes as a smaller fill volume results in faster reconstitution post-lyophilization as compared to solutions with high fill volumes (see particularly paragraphs [0131-0133]).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the compositions of the issued claims to include the volume of solution that is being lyophilized especially as the issued claims explicitly recite lyophilized powders which contain the same ingredients.  Based upon the teachings of Webb et al. artisans would know that volumes of 4 mL work and would have been motivated to use even smaller volumes to gain the advantage of increased speed of reconstitution post-lyophilization as taught by Bhambhani et al.  Also note that holding all other variables constant, a smaller volume will always take less time to lyophilize as compare to a larger volume as there is less mass of water that needs to be removed in the smaller volume.     
Applicant is reminded that in general, differences in concentration do not support the finding of patentability absent evidence of criticality concerning the claimed concentrations.  See MPEP 2144.05 and note that the fact that the language of instant claim 1 indicating that a claimed composition 5 mL in volume is compared to a reference composition which is also 5 mL in volume strongly argues against criticality, as do the examples of  Webb which utilize a volume of 4 mL and the teachings of Bhambhani et al. that artisans would be motivated to reduce fill volumes to gain advantageous properties including faster reconstitution times post lyophilization.   


No claims are allowable.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644